

115 HR 1054 IH: Botanical Sciences and Native Plant Materials Research, Restoration, and Promotion Act
U.S. House of Representatives
2017-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1054IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2017Mr. Quigley (for himself and Ms. Ros-Lehtinen) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Agriculture, Armed Services, Transportation and Infrastructure, and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo promote botanical research and botanical sciences capacity, and for other purposes.
	
 1.Short titleThis Act may be cited as the Botanical Sciences and Native Plant Materials Research, Restoration, and Promotion Act. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				Title I—Promoting Botanical Research and Botanical Sciences Capacity
				Sec. 101. Department of the Interior botanical research.
				Sec. 102. Staff enhancement.
				Title II—Generating Demand For Native Plant Materials
				Sec. 201. Policy for use of locally adapted native plant materials by Department of Agriculture and
			 Department of the Interior.
				Sec. 202. Policy for use of locally adapted native plant materials by Department of Defense.
				Sec. 203. Surface transportation program.
				Sec. 204. Native plant materials requirements for Federal development projects.
				Title III—Authorization of Federal Native Plant Materials Related Activities 
				Sec. 301. Interagency plant materials efforts.
				Sec. 302. Bureau of Land Management Plant conservation program.
				Sec. 303. National Fish and Wildlife Foundation Plant conservation programs.
				Sec. 304. Grants to support collaborative efforts to prevent endangered species status.
 3.DefinitionsAs used in this Act, the following terms have the following meanings: (1)Invasive plant speciesThe term invasive plant species means a plant species that is nonnative with respect to an ecosystem and whose introduction into that ecosystem will cause, or is likely to cause, economic harm, environmental harm, or harm to human, animal, or plant health.
 (2)Locally adaptedThe term locally adapted with respect to plants, means plants that originate from an area that is geographically proximate to a planting area and that are environmentally adapted to, and likely to succeed in becoming established and persisting within, such area.
 (3)Native plant speciesThe term native plant species means indigenous terrestrial and aquatic plant species that evolved naturally in a defined native ecosystem.
 (4)Nonnative plant speciesThe term nonnative plant species means a plant that has been introduced by humans to a location outside its native or natural range and may, depending on relevant facts and circumstances, include a species introduced from another continent, ecosystem, seed zone, or habitat within an ecosystem.
 (5)Plant materialsThe term plant materials includes, with respect to a native plant species or a nonnative plant species, such a plant or its seeds, eggs, spores, or other biological material capable of propagating that species.
			IPromoting Botanical Research and Botanical Sciences Capacity
			101.Department of the Interior botanical research
 (a)In GeneralThe Secretary of the Interior, acting through the Bureau of Land Management, United States Geological Survey, United States Fish and Wildlife Service, National Park Service, and such other agencies and instrumentalities as the Secretary determines appropriate, shall support a robust program of intramural and extramural botanical science research as relevant and appropriate to support the Department’s land management responsibilities.
 (b)Areas of EmphasisResearch conducted pursuant to this section shall include a focus on the following topics: (1)Effective approaches to restoring habitat damaged by wildfires that incorporate the use of appropriate plant materials.
 (2)Effective methods for developing and using locally adapted native plant materials in land management activities.
 (3)Effective mitigation strategies for combating invasive plant species. (4)Mitigation strategies related to the impacts of long- and medium-term environmental changes such as changes in moisture levels, temperature, landscape fragmentation, nonnative animal and plant species, and human activity.
 (5)Methods to promote the recovery of threatened and endangered species. (c)Extramural researchAs determined appropriate by the Secretary, research conducted under this section may be carried out through competitively awarded grants or contracts, or cooperative agreements, awarded in accordance with all applicable requirements governing such activities.
 (d)Authorization of appropriationsTo carry out the purposes of this section, there are authorized to be appropriated $10,000,000 for fiscal year 2018, and such sums as may be necessary for subsequent fiscal years.
				102.Staff enhancement
 (a)In generalFor the purpose of improving the Department’s land management capabilities, the Secretary of the Interior is authorized to augment the expertise of the Department of the Interior in the botanical sciences by—
 (1)hiring additional personnel with expertise in the botanical sciences; and (2)establishing a loan forgiveness program to facilitate the hiring of such personnel.
					(b)Authorization
 (1)Subject to the availability of appropriations for such purpose, by not later than September 30, 2019, the Secretary shall hire not more than 20 full-time Botanical Science Personnel to support the Department’s land management responsibilities. The Secretary shall determine the appropriate placement of such personnel within the appropriate agencies of the Department with major land management responsibilities. The Secretary may waive any limitation on the number of full-time equivalent personnel assigned to the Department and its constituent agencies in order to carry out the purposes of this section.
 (2)Personnel hired pursuant to paragraph (1) shall be— (A)in addition to any positions authorized before the date of the enactment of this Act and any existing vacancies within the Department on such date;
 (B)part of the Competitive Service; and (C)hired in compliance with all applicable provisions of title 5, United States Code.
						(c)Loan repayment program
 (1)In generalThe Secretary shall establish a program to provide educational loan repayment to qualifying individuals who agree to a term of employment with the Department as Botanical Science Personnel.
 (2)EligibilityTo be eligible to participate in the loan repayment program under this subsection, an individual shall—
 (A)either— (i)have a degree in botanical sciences;
 (ii)be enrolled in an approved graduate training program in botanical sciences; or (iii)be enrolled as a full-time student in an accredited educational institution, and in the final year of a course of a study or program, offered by such institution and approved by the Secretary, leading to a degree in botanical sciences; and
 (B)submit to the Secretary an application for a contract described in paragraph (4). (3)Information to be included with application and contract formsIn disseminating application forms and contract forms to individuals desiring to participate in the loan repayment program, the Secretary shall include with such forms a fair summary of the rights and liabilities of an individual whose application is approved (and whose contract is accepted). Such information shall be written in a manner calculated to be understood by the average individual applying to participate in the loan repayment program.
					(4)Contracts
 (A)In generalAn individual becomes a participant in the loan repayment program only upon the Secretary and the individual entering into a written contract whereby—
 (i)the Secretary agrees to pay on behalf of the individual loans in accordance with paragraph (5), subject to the availability of appropriated funds; and
 (ii)the individual agrees to— (I)accept loan payments on behalf of the individual; and
 (II)if applicable, maintain enrollment and acceptable academic standing in a course of study or training described in paragraph (2) and serve for a time period equal to 2 years or such longer period as the individual may agree to as a botanical scientist employed by the Department.
 (B)Other terms and conditionsSuch contracts shall include all other necessary and appropriate terms and conditions to clarify the rights, obligations, and liabilities of the parties.
						(5)Repayment
 (A)In generalA loan repayment provided for an individual under a written contract under the repayment program authorized by this subsection shall consist of payment on behalf of the individual of the principal, interest, and related expenses on government and commercial loans received by the individual regarding the undergraduate or graduate education of the individual (or both), which loans were made for tuition, other reasonable educational expenses, or reasonable living expenses, as determined by the Secretary.
 (B)AmountsFor each year of obligated service that an individual contracts to serve, the Secretary may pay up to $50,000 (plus, beginning with fiscal year 2019, an amount determined by the Secretary on an annual basis to reflect inflation) on behalf of the individual for loans described in this paragraph. In making a determination of the amount to pay for a year of such service by an individual, the Secretary may enter into an agreement with the holder of any such loan for which payments are made to establish a schedule for the making of such payments.
 (6)Employment ceilingNotwithstanding any other provision of law, individuals who have entered into written contracts with the Secretary under this section, while undergoing academic or other training, shall not be counted against any employment ceiling affecting the Department.
 (d)DefinitionFor the purposes of this section, the term Botanical Science Personnel means individuals with post-secondary education in the field of botany, including plant ecologists and individuals with a bachelor’s degree in plant biology.
 (e)Authorization of appropriationsTo carry out the purposes of this section, there are authorized to be appropriated— (1)for fiscal year 2018—
 (A)$3,000,000 for subsection (b); and (B)$1,000,000 for subsection (c); and
 (2)for each fiscal year after fiscal year 2018, such sums as may be necessary. IIGenerating Demand For Native Plant Materials 201.Policy for use of locally adapted native plant materials by Department of Agriculture and Department of the Interior (a)PolicyIn undertaking a land management activity on Federal lands under the jurisdiction of the Department of Agriculture or the Department of the Interior, including maintenance and restoration in response to degradation caused by human activity or natural events (such as fire, flood, or infestation), it is the policy of the United States that preference shall be made to the extent practicable for the use of locally adapted native plant materials.
 (b)ImplementationThe Secretary of Agriculture, acting through the Chief of the Forest Service, and the Secretary of the Interior, acting through the heads of land management agencies of the Department of the Interior, shall—
 (1)implement the policy established by subsection (a) through appropriate administrative actions; and (2)specifically identify situations in which the use of nonnative plant materials may be warranted, including situations in which—
 (A)emergency conditions require the protection of basic resource values; (B)an interim, nonpersistent measure is needed to aid in the reestablishment of native plant species;
 (C)native plant materials are not reasonably available; or (D)the plant community subject to the land management activity has been permanently altered.
						202.Policy for use of locally adapted native plant materials by Department of Defense
 (a)PolicyChapter 159 of title 10, United States Code, is amended by inserting after section 2692 the following:
					
						2693.Policy for use of locally adapted native plant materials in management of Department of Defense
			 lands
 (a)PolicyIn undertaking a land management activity on land under the jurisdiction of the Department of Defense, including land withdrawn for or held by permit or lease, it is the policy of the United States that preference to the extent practicable shall be made for the use of locally adapted native plant materials.
 (b)ImplementationThe Secretary of Defense, acting through the Under Secretary for Installations, shall— (1)implement the policy established by subsection (a) through appropriate administrative actions; and
 (2)specifically identify situations in which the use of nonnative plant materials may be warranted, including situations in which—
 (A)emergency conditions require the protection of basic resource values; (B)an interim, nonpersistent measure is needed to aid in the reestablishment of native plant species;
 (C)native plant materials are not reasonably available; or (D)the plant community subject to the land management activity has been permanently altered.
 (c)ConsultationThe Secretary of Defense shall consult with the Secretary of the Interior and the Secretary of Agriculture regarding implementation of this section.
 (d)DefinitionsIn this section: (1)Land management activityThe term land management activity includes—
 (A)maintenance and restoration; and (B)conservation and cultural activities pursuant to sections 2691 and 2694 of this title.
 (2)Locally AdaptedThe term locally adapted with respect to plants, means plants that originate from an area that is geographically proximate to a planting area and that are environmentally adapted to, and likely to succeed in becoming established and persisting within, such area.
 (3)Native Plant SpeciesThe term native plant species means indigenous terrestrial and aquatic plant species that evolved naturally in a defined native ecosystem.
 (4)Nonnative Plant SpeciesThe term nonnative plant species means a plant that has been introduced by humans to a location outside its native or natural range and may, depending on relevant facts and circumstances, include a species introduced from another continent, ecosystem, seed zone, or habitat within an ecosystem.
 (5)Plant MaterialsThe term plant materials includes, with respect to a native plant species or a nonnative plant species, such a plant or its seeds, eggs, spores, or other biological material capable of propagating that species..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 159 of title 10, United States Code, is amended by inserting after the item relating to section 2692 the following:
					
						
							2693. Policy for use of locally adapted native plant materials in management of Department of
			 Defense lands..
 203.Surface transportation programSection 329 of title 23, United States Code, is amended by adding at the end the following:  (d)Native plant materials (1)In generalIn carrying out environmental mitigation efforts and environmental restoration and pollution abatement activities as authorized by section 133(b), a State shall, to the extent practicable, maximize the use of locally adapted native plant materials.
 (2)ConsultationThe Secretary shall consult with the Secretary of the Interior and the Secretary of Agriculture regarding the implementation of this subsection..
 204.Native plant materials requirements for Federal development projectsThe sponsor of any development or redevelopment project involving a Federal facility with a footprint that exceeds 5,000 square feet shall use site planning, design, construction, and maintenance strategies for the property to establish, maintain, or restore, to the maximum extent technically feasible, the use of locally adapted native plant materials on all natural spaces, including, where feasible, roofs and other appropriate portions of the structure.
			IIIAuthorization of Federal Native Plant Materials Related Activities 
			301.Interagency plant materials efforts
 (a)ActivitiesThe heads of the agencies shall collaborate, as appropriate, regarding land use responsibility to undertake the following activities related to native plant materials:
 (1)Identify seed needs and ensure the reliable availability of genetically appropriate seed. (2)Conduct research to develop genetically appropriate seed and to improve technology for seed production and ecological restoration.
 (3)Support land managers’ ability to make timely and informed seeding decisions for ecological restoration.
 (4)Efforts to enhance, protect, and restore plant materials necessary to support pollinators and dispersers.
 (5)Efforts to coordinate activities aimed at sustaining and restoring public lands through the use of techniques and materials that promote to the extent practicable the use of locally adapted native plant materials.
 (b)AgenciesFor the purposes of this section, the term agencies means the following: (1)In the Department of the Interior:
 (A)Bureau of Indian Affairs. (B)Bureau of Land Management.
 (C)National Park Service. (D)United States Fish and Wildlife Service.
 (E)United States Geological Survey. (2)In the Department of Agriculture:
 (A)Agricultural Research Service. (B)Forest Service.
 (C)National Institute of Food and Agriculture. (D)Natural Resources Conservation Service.
 (3)United States Botanic Garden. (4)Smithsonian Institution.
 (5)Federal Highway Administration. 302.Bureau of Land Management Plant conservation program (a)In generalThe Bureau of Land Management is authorized to undertake activities to develop and use native plant materials.
 (b)ActivitiesThe following activities are within the scope of this authority: (1)Identifying, evaluating, and protecting rare plants on public lands.
 (2)Understanding the effects of human activity on native plant species and communities on public lands.
 (3)Supporting efforts to develop genetically appropriate native plant materials for restoring and maintaining habitat for animal and plant species, including sage grouse, and monitoring the effectiveness of such materials.
 (4)Ensuring that the needs of the agency for native plant materials are met. (5)Developing seed transfer zones and guidelines.
 (6)Supporting public-private partnerships to catalogue and store plant materials. (7)Coordinating a national network of seed storage warehouses.
 (8)Implementing habitat conservation and restoration on a landscape scale. (9)Supporting public-private efforts, and volunteer efforts to support plant conservation.
 (c)Authorization of appropriationsTo carry out the purposes of this section, there are authorized to be appropriated— (1)for fiscal year 2018, $35,000,000; and
 (2)for each fiscal year after fiscal year 2018, such sums as may be necessary. 303.National Fish and Wildlife Foundation Plant conservation programsThe National Fish and Wildlife Foundation shall—
 (1)ensure that a robust program of activities specifically focused on the conservation and protection of native plants is incorporated into its existing programs and activities; and
 (2)provide a report to Congress on its implementation of this section. 304.Grants to support collaborative efforts to prevent endangered species statusThe Fish and Wildlife Act of 1956 (16 U.S.C. 742a et seq.) is amended by adding at the end the following new section:
				
					13.Threatened and endangered plants
 (a)In generalThe Secretary of the Interior, acting through the United States Fish and Wildlife Service, shall support a program of collaborative grants to support efforts to prevent rare plant species from becoming endangered species and to encourage the recovery of endangered plant species. Awards pursuant to this section shall be made competitively in compliance with fully transparent procedures.
 (b)PreferencePreference shall be given under this section to projects that involve collaborations between Federal, State, and local units of government working in collaboration with nonprofit organizations with knowledge and experience in rare and endangered plant restoration issues.
 (c)Authorization of appropriationsTo carry out the provisions of this section, there are authorized to be appropriated— (1)$54,000,000 for fiscal year 2018; and
 (2)such sums as may be necessary for fiscal years after fiscal year 2018.. 